DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 08/26/2021 is accepted and entered.
Applicant’s arguments with respect to claim(s) 22 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For Claim 22, Lindsay and Fini are now cited to teach various limitations in combination with Ghelli. For Claim 34, Lindsay is cited to teach the newly amended limitations in combination with Ghelli. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 25, 27-31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Lindsay (US 5254080) further in view of Fini (US 6287270).
Regarding Claim 22, Ghelli discloses a blood reservoir (venous reservoir 1, Fig. 2) comprising:
a housing (enclosure 2, Fig. 2) having a venous inlet (see Image 1) and a vent inlet (see Image 1);

at least one vent tube (see Image 1) in fluid communication with the vent inlet (see Image 1) for directing blood to a blood-handling assembly (diaphragm 12, Figs. 2-3) that surrounds a portion of the venous tube (11, Fig. 2); and
the blood-handling assembly (12, Fig. 2) positioned within the housing (2, Fig. 2) and including a blood-collection chamber (see Image 1) defining a drainage hole (12a, Fig. 2) for directing blood to a guide surface (conical body 18, Fig. 2);
the guide surface (18, Fig. 2) including ribs (longitudinal vanes 19, Figs. 2 and 4) protruding from the guide surface (18, Figs. 2 and 4) and configured to manage blood flow along the guide surface (¶ [0016]).

    PNG
    media_image1.png
    821
    547
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 2 of Ghelli
Ghelli is silent whether the blood-collection chamber defines multiple drainage holes, and whether at least one of the ribs includes a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases at the legs extend in the downward direction.
Lindsay teaches a blood reservoir, thus being in the same field of endeavor, with a blood collection chamber (funnel-shaped member 42, Fig. 6) with multiple drainage holes (slots 56, Fig. 6). The multiple slots allow blood to pass through the funnel-shaped member and into the rest of the reservoir (Col. 4 line 61 – Col. 5 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood-collection chamber of Ghelli to have multiple drainage holes, as taught by Lindsay (Col. 4 line 61 – Col. 5 line 5). This allows the blood-collection chamber to more quickly pass fluid to the lower portions of the reservoir as there are more holes to pass fluid through. This combination would result in the screens of Ghelli being replaced with the slots of Lindsay 
Ghelli/Lindsay is silent whether at least one of the ribs includes a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases as the legs extend in the downward direction.
Fini teaches a blood reservoir, thus being in the same field of endeavor, with a flow distributor (24, Fig. 1) which has a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases as the legs extend in the downward direction (as seen in Fig. 1). This structure allows the 
Therefore, it would have been obvious to modify the ribs of Ghelli/Lindsay to have a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases as the legs extend in the downward direction. This is motivated by Fini, who suggests that this structure of flow diverter allows for a uniform spread of blood towards the sides of the reservoir (as motivated by Fini Col. 3 lines 11-21).
Regarding Claim 25, Ghelli further discloses the blood-handling assembly (12, Figs. 2-3) is shaped to define a cylindrical aperture (hole 12a, Figs. 2-3) that surrounds at least a portion of the venous tube (11, Fig. 2).
Regarding Claim 27, the combination of Ghelli/Lindsay/Fini, as set forth above for Claim 22, discloses that the drainage holes form a circular array in the blood-collection chamber. This is seen in Fig. 6 of Lindsay, where the slots 56 are arranged in a circular array, and in Fig. 3 of Ghelli, where the screens 13, 14, 15, and 16 are arranged in a circular array. Since the screens of Ghelli have been replaced with the slots of Lindsay, the multiple drainage holes of Ghelli/Lindsay/Fini will also be in a circular array.
Regarding Claim 28, Ghelli is silent regarding a defoamer surrounding the blood-collection chamber.
Lindsay teaches a defoamer (defoamer unit 34, Fig. 6) surrounding the blood-collection chamber (42, Fig. 6). The defoamer removes any foam from the blood that has passed through the blood-collection chamber (Col. 5 lines 6-17).

Regarding Claim 29, Ghelli/Lindsay/Fini is silent whether the blood-handling assembly is dimensioned to allow contact of blood with the defoamer only when blood foam is present in or above the blood-collection chamber. 
Lindsay teaches a defoamer (defoamer unit 34, Fig. 6) surrounding the blood-collection chamber (42, Fig. 6). The defoamer removes any foam from the blood that has passed through the blood-collection chamber (Col. 5 lines 6-17).
Therefore, it would have been obvious to modify the reservoir of Ghelli/Lindsay/Fini to have a defoamer surrounding the blood-collection chamber, as taught by Lindsay, to remove any foam from the blood that has passed through the defoamer (as motivated by Lindsay Col. 5 lines 6-17). Having the defoamer surrounding the blood collection chamber will allow the blood to be defoamed prior to entering the reservoir and will allow the blood to contact the defoamer only when blood foam is in or above the blood-collection chamber. Since foam cannot go below the blood-collection chamber in this structure, the combination meets the claim limitations.
Regarding Claim 30, Ghelli further discloses the blood-collection chamber is bowl shaped (as seen in Image 1, the area forms a generally bowl shaped chamber).
Regarding Claim 31, Ghelli further discloses a filtering assembly (filtering mass 3, Fig. 2) disposed within the housing (2, Fig. 2) and shaped to define an internal cavity (see Image 1), wherein the blood-handling assembly (12, Figs. 2-3) is positioned within 
Regarding Claims 37 and 38, Ghelli/Lindsay is silent whether at least one of the ribs includes a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases as the legs extend in the downward direction.
Fini teaches a blood reservoir, thus being in the same field of endeavor, with a flow distributor (24, Fig. 1) which has a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases as the legs extend in the downward direction (as seen in Fig. 1). This structure allows the blood to be distributed outward in a uniform manner, allowing the blood to evenly move to the next part of the reservoir (Col. 3 lines 11-21).
Therefore, it would have been obvious to modify the ribs of Ghelli/Lindsay to have a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases as the legs extend in the downward direction. This is motivated by Fini, who suggests that this structure of flow diverter allows for a uniform spread of blood towards the sides of the reservoir (as motivated by Fini Col. 3 lines 11-21).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Lindsay (US 5254080) further in view of Fini (US 6287270) further in view of Oshiyama (US 4976708).
Claim 26, Ghelli/Lindsay/Fini is silent whether the drainage holes are sized to prevent foam from entering an area of the blood reservoir below the blood-collection chamber.
Oshiyama teaches a blood reservoir, thus being in the same field of endeavor, with apertures (195, Fig. 3) that are sized to prevent foam (bubbles, Col. 8 lines 36-46) from passing through the apertures and entering the area of the blood reservoir below (Col. 8 lines 36-46).
Therefore, it would have been obvious to modify the size of the drainage holes of Ghelli/Lindsay/Fini to be appropriately sized to prevent bubbles/foam from passing through to the area of the blood reservoir below the drainage holes (Col. 8 lines 36-46).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Lindsay (US 5254080) further in view of Fini (US 6287270) further in view of Silvestri et al (US 2013/0017119).
Regarding Claim 32, Ghelli/Lindsay/Fini is silent regarding a releasable barrier configured and arranged to separate activated and non-activated sections of the blood reservoir.
Silvestri teaches a blood reservoir with a releasable barrier (52, Fig. 3A) configured and arranged to separate activated and non-activated sections of the blood reservoir (¶ [0013, 0049]). The barrier separates the blood in the non-activated section from the blood in the activated section, allowing different blood levels to exist in each section (¶ [0013, 0049]).
Therefore, it would have been obvious to modify the blood reservoir of Ghelli/Lindsay/Fini to have two sections, one for activated blood and one for non-
Regarding Claim 33, Ghelli/Lindsay/Fini is silent whether the blood-handling assembly is positioned in the non-activated blood section.
Silvestri teaches a blood-handling assembly (filtering assembly 48, Fig. 3A) within the non-activated section (26, Fig. 3A). This allows the blood to be filtered in the non-activated section (¶ [0040]).
Therefore, it would have been obvious to modify the blood reservoir of Ghelli/Lindsay/Fini to have the blood-handling assembly located within the non-activated section (as motivated by Silvestri ¶ [0040]).
Claims 34-36, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Lindsay (US 5254080).
Regarding Claim 34, Ghelli discloses an apparatus comprising:
a blood-flow-management assembly (combination of diaphragm 12 and central coupling 11, Fig. 2) shaped to define a cylindrical aperture for receiving a venous blood tube (the central coupling 11 is fully capable of receiving a venous blood tube, Fig. 2),
wherein the assembly (11 and 12, Fig. 2) includes a blood collector (see Image 1) having a drainage hole (12a, Fig. 2) configured to direct blood to a guide surface (conical body 18, Fig. 2) below the blood collector (see Image 1).
Ghelli is silent whether the assembly includes a plurality of drainage holes and wherein an upper extent of the cylindrical aperture is located above the plurality of drainage holes.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood-collection chamber of Ghelli to have multiple drainage holes, as taught by Lindsay (Col. 4 line 61 – Col. 5 line 5). This allows the blood-collection chamber to more quickly pass fluid to the lower portions of the reservoir as there are more holes to pass fluid through. This combination would result in the screens of Ghelli being replaced with the slots of Lindsay. This combination would also result in an upper extent of the cylindrical aperture being located above the plurality of drainage holes as the top of the central coupling would be above the drainage holes.
Regarding Claim 35, Ghelli further discloses the guide surface (18, Figs. 2 and 4) includes ribs (longitudinal vanes 19, Figs. 2 and 4) protruding from the surface (18, Figs. 2 and 4) to manage blood flow along the guide surface (¶ [0016]).
Regarding Claim 36, Ghelli further discloses the ribs (19, Figs. 2 and 4) and guide surface (18, Figs. 2 and 4) are integral with each other (as seen in Figs. 2 and 4, the ribs are part of the guide surface).
Regarding Claim 39, Ghelli further discloses the blood-collection chamber is bowl shaped (as seen in Image 1, the area forms a generally bowl shaped chamber).
Regarding Claim 41, Ghelli further discloses the guide surface (18, Fig. 2) defines an outer diameter, and wherein an outer diameter at a top of the guide surface .
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Lindsay (US 5254080) further in view of Oshiyama (US 4976708).
Regarding Claim 42, Ghelli/Lindsay is silent whether the drainage holes are sized to prevent foam from entering an area of the blood reservoir below the blood-collection chamber.
Oshiyama teaches a blood reservoir, thus being in the same field of endeavor, with apertures (195, Fig. 3) that are sized to prevent foam (bubbles, Col. 8 lines 36-46) from passing through the apertures and entering the area of the blood reservoir below (Col. 8 lines 36-46).
Therefore, it would have been obvious to modify the size of the drainage holes of Ghelli/Lindsay to be appropriately sized to prevent bubbles/foam from passing through to the area of the blood reservoir below the drainage holes (Col. 8 lines 36-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781